SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b)(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No. 2)* Aaron’s Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 002535201 (CUSIP Number) December 31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [ X ] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.002535201 1. Names of Reporting Person Alydar Capital, LLC I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 0 6. Shared Voting Power: 546,445 7. Sole Dispositive Power: 0 8. Shared Dispositive Power: 546,445 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 546,445 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)1.18% 12. Type of Reporting Person (See Instructions)IA 2 CUSIP No. 002535201 1. Names of Reporting Person: Alydar Partners, LLC I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 0 6. Shared Voting Power: 2,272,674 7. Sole Dispositive Power: 0 8. Shared Dispositive Power: 2,272,674 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 2,272,674 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)4.89% 12. Type of Reporting Person (See Instructions)IA 3 CUSIP No002535201 1. Names of Reporting Person John A. Murphy I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 0 6. Shared Voting Power: 2,272,674 7. Sole Dispositive Power: 0 8. Shared Dispositive Power: 2,272,674 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 2,272,674 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)4.89% 12. Type of Reporting Person (See Instructions)IN 4 CUSIP No.002535201 1. Names of Reporting Person Alydar Fund, L.P. I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power:31,511 6. Shared Voting Power:0 7. Sole Dispositive Power:31,511 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 31,511 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0.07% 12. Type of Reporting Person (See Instructions)PN 5 CUSIP No.002535201 1. Names of Reporting Person Alydar QP Fund, L.P. I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power:358,107 6. Shared Voting Power:0 7. Sole Dispositive Power:358,107 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 358,107 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0.77% 12. Type of Reporting Person (See Instructions)PN 6 CUSIP No. 002535201 1. Names of Reporting Person Alysheba Fund, L.P. I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 6,080 6. Shared Voting Power:0 7. Sole Dispositive Power: 6,080 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 6,080 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0.013% 12. Type of Reporting Person (See Instructions)PN 7 CUSIP No.002535201 1. Names of Reporting Person Alysheba QP Fund, L.P. I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power:150,747 6. Shared Voting Power:0 7. Sole Dispositive Power:150,747 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 150,747 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)0.32% 12. Type of Reporting Person (See Instructions)PN 8 CUSIP No.002535201 1. Names of Reporting Person Alydar Fund Limited I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 1,155,619 6. Shared Voting Power:0 7. Sole Dispositive Power: 1,155,619 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 1,155,619 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)2.49% 12. Type of Reporting Person (See Instructions)OO 9 CUSIP No.002535201 1. Names of Reporting Person Alysheba Fund Limited I.R.S. Identification Nos. of above persons (entities only) 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) o 3. SEC Use Only 4. Citizenship or Place of Organization: Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power: 570,610 6. Shared Voting Power:0 7. Sole Dispositive Power: 570,610 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. 570,610 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions). 11. Percent of Class Represented by Amount in Row (9)1.23% 12. Type of Reporting Person (See Instructions)OO 10 Item 1. (a) Name of Issuer: Aaron’s Inc. (b) Address of Issuer’s Principal Executive Offices: 309 E. Paces Ferry Rd. NE Atlanta, GA 30305. Item 2. (a) Name of Person Filing: John A. Murphy, an individual, is managing member of Alydar Capital, LLC and Alydar Partners, LLC, both Delaware limited liability companies.Alydar Capital, LLC is the general partner of Alydar Fund, L.P., Alydar QP Fund, L.P., Alysheba Fund, L.P. and Alysheba QP Fund, L.P.Alydar Partners, LLC is the investment manager of Alydar Fund, L.P., Alydar QP Fund, L.P., Alysheba Fund, L.P., Alysheba QP Fund, L.P., Alydar Fund Limited and Alysheba Fund Limited. 1 (b) Address of Principal Business Office or, if none, Residence: 222 Berkeley Street, 17th Floor, Boston, MA 02116 (c) Citizenship:Delaware (d) Title of Class of Securities: Aaron’s Inc. Common Stock (e) CUSIP Number: 002535201 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: N/A (a)Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). 1 John A. Murphy disclaims beneficial ownership of the securities. 11 Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: Alydar Capital, LLC:546,445 shares Alydar Partners, LLC: 2,272,674 shares Alydar Fund, L.P.: 31,511 shares Alydar QP Fund, L.P.: 358,107 shares Alysheba Fund, L.P.: 6,080 shares Alysheba QP Fund, L.P.:150,747 shares Alydar Fund Limited: 1,155,619 shares Alysheba Fund Limited: 570,610 shares John A.
